DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Objections
Claims 1, 9 and 17 are objected to because of the following informalities:  the acronym “LIN” is not defined by the claim.  Appropriate correction is required.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-8 and 17-20 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 1:
Line 4, “a second LIN device” is confusing, because there is no mention of a first LIN device.
Line 4, “second custom device” is confusing, because there is no mention of a first custom device.
Claim 17:

Line 7, “second custom device” is confusing, because there is no mention of a first custom device.
Line 17, “a third device” is confusing, because there is no mention of a second device.

Claims 2-8 and 18-20 depend on the above claims, and the same rejection as above, are applied.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.

4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1-6 and 9-20 is/are rejected under 35 U.S.C. 103 as being unpatentable over  Groult et al. (EP 3079309) in view of PIRIGOI-ARON et al. (US 2018/0052802).
Regarding claim 1, Groult discloses a first device comprising:
 identify a configuration on a communications bus comprising one and only one of (1) a first bus configuration including a second LIN device and no second custom device, (2) a second bus configuration including the second custom device and no LIN device, and (3) a third bus configuration including both the second LIN device and the second custom device (a central control unit configured for communication with plurality of peripheral components via LIN bus 3. At least one smart component [6, 12] having a given functionality, which is directly connected the LIN bus 3 and at least one simple component [14, 15, 16], having a fist non-LIN interface [see Fig. 1 and 0031-0032]), and
wherein the second LIN device is a two-way communications device programmed to receive and respond to LIN messages from the first device (the smart component [6, 13] is a two way communication (ingoing and outgoing connection) device that receive and transmit messages vis LIN bus [0031]) and the second custom device is a one-way communications device programmed only to transmit messages to the first device (the simple component [14, 15, 16] has one-way communication with the control unit 2 or with each other via the smart component  [0031-0032; claims 1-2]). Groult does not expressly disclose select an operating mode specified for communications with the identified bus configuration; and control send and receive times of the first device based on the selected operating mode.

It would have been obvious to one of ordinary skill in the art before the effective filing date of the claim invention to modify Groult with PIRIGOI-ARON in order to improve the performance of a serial bus that couples devices configured to communicate over the serial bus using different protocols and/or signaling schemes [0007].
Further, Groult discloses that each smart component includes a microprocessor unit configured to communicate with the central unit via LIN bus and to control or operate the functional part and the simple component connected to respective second non-LIN interface [claim 8]. However, Groult does not expressly disclose a memory including instructions to program the processor.
PIRIGOI-ARON teaches a processor-readable medium is configured to store processor-executable code. The code may be executable by a processor, controller and/or computer [0023; 0063 and Fig. 1).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claim invention to use a processor and a memory that includes instruction in the system of Groult as suggested by PIRIGOI-ARON. The benefit using computer readable device is that the programs can be changed and upgraded and new futures are added easily than hardware changes.

 identify that a second device on a communications bus is one and only one of (1) a calibration device programmed to control two-way communications with the first device, (2) a LIN master device programmed to control two-way communications with the first device and (3) a custom master device programmed to only receive messages from the first device (a central control unit configured for communication with plurality of peripheral components via LIN bus 3. At least one smart component [6, 12] having a given functionality, which is directly connected the LIN bus 3 and at least one simple component [14, 15, 16], having a fist non-LIN interface [see Fig. 1 and 0031-0032]). Groult does not expressly disclose select an operating mode specified for communications with the identified bus configuration; and control send and receive times of the first device based on the selected operating mode.
PIRIGOI-ARON teaches sensors global bus. More specifically, PIRIGOI-ARON teaches that a method transmitting a first command on a serial bus while operating tin a first mode of operation, exchanging first data with a fist device in a in accordance with a second protocol associated with a second mode of operation, and exchanging second data with the first device in accordance with the second protocol after the first period of time [abstract, 0014; 0118 and Fig. 9].
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claim invention to modify Groult with PIRIGOI-ARON in order to improve the performance of a serial bus that couples devices configured to communicate over the serial bus using different protocols and/or signaling schemes [0007].
 Further, Groult discloses that each smart component includes a microprocessor unit configured to communicate with the central unit via LIN bus and to control or operate the 
PIRIGOI-ARON teaches sensors global bus. More specifically, PIRIGOI-ARON teaches a processor-readable medium is configured to store processor-executable code. The code may be executable by a processor, controller and/or computer [0023; 0063 and Fig. 1).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claim invention to use a processor and a memory that includes instruction in the system of Groult as suggested by PIRIGOI-ARON. The benefit using computer readable device is that the programs can be changed and upgraded and new futures are added easily than hardware changes.

Regarding claim 17, Groult discloses a system comprising:
 a communications bus (serial bus 230); 
a first device including: identify a configuration on the communications bus comprising one and only one of (1) a first bus configuration including a second LIN device and no second custom device, (2) a second bus configuration including the second custom device and not the second LIN device, and (3) a third bus configuration including both the second LIN device and the second custom device (a central control unit configured for communication with plurality of peripheral components via LIN bus 3. At least one smart component [6, 12] having a given functionality, which is directly connected the LIN bus 3 and at least one simple component [14, 15, 16], having a fist non-LIN interface [see Fig. 1 and 0031-0032], 
the smart component [6, 13] is a two way communication (ingoing and outgoing connection) device that receive and transmit messages vis LIN bus [0031])and the second custom device is a one-way communications device programmed only to transmit messages to the first device (the simple component [14, 15, 16] has one-way communication with the control unit 2 or with each other via the smart component  [0031-0032; claims 1-2]); and 
a third device including: identify that a fourth device on the communications bus is one and only one of (1) a calibration device programmed to control two-way communications with the third device, (2) a LIN master device programmed to control two-way communications with the third device and (3) a custom master device programmed to only receive messages from the third device (a central control unit configured for communication with plurality of peripheral components via LIN bus 3. At least one smart component [6, 12] having a given functionality, which is directly connected the LIN bus 3 and at least one simple component [14, 15, 16], having a fist non-LIN interface [see Fig. 1 and 0031-0032]). Groult does not expressly disclose select an operating mode specified for communications with the identified bus configuration; and control send and receive times of the first device based on the selected operating mode and select an operating mode specified for communication with the identified one of the calibration device, the LIN master device and the custom master device, wherein the fourth device and the first device may be a same device.
PIRIGOI-ARON teaches sensors global bus. More specifically, PIRIGOI-ARON teaches that a method transmitting a first command on a serial bus while operating tin a first mode of operation, exchanging first data with a fist device in a in accordance with a second protocol 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claim invention to modify Groult with PIRIGOI-ARON in order to improve the performance of a serial bus that couples devices configured to communicate over the serial bus using different protocols and/or signaling schemes [0007].
Further, Groult discloses that each smart component includes a microprocessor unit configured to communicate with the central unit via LIN bus and to control or operate the functional part and the simple component connected to respective second non-LIN interface [claim 8]. However, Groult does not expressly disclose a memory including instructions to program the processor.
PIRIGOI-ARON teaches sensors global bus. More specifically, PIRIGOI-ARON teaches a processor-readable medium is configured to store processor-executable code. The code may be executable by a processor, controller and/or computer [0023; 0063 and Fig. 1).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claim invention to use a processor and a memory that includes instruction in the system of Groult as suggested by PIRIGOI-ARON. The benefit using computer readable device is that the programs can be changed and upgraded and new futures are added easily than hardware changes.
Regarding claim 2, Groult discloses that the smart component [6, 13] is configured to receive a signal from the simple component [14, 15, 16] via the no-LIN interfaces and to send information according to the signal to the central control unit via LIN bus. PIRIGOI-ARON 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claim invention to modify Groult with PIRIGOI-ARON in order to improve the performance of a serial bus that couples devices configured to communicate over the serial bus using different protocols and/or signaling schemes [0007].

Regarding claims 3-6, 11-15 and 18-20 Groult discloses that the smart component [6, 13] is configured to receive a signal from the simple component [14, 15, 16] via the no-LIN interfaces and to send information according to the signal to the central control unit via LIN bus. In addition, Groult discloses that a message containing a command from the central controller may override the setting taken by the smart component 6 [0039]. In addition, PIRIGOI-ARON teaches that a method transmitting a first command on a serial bus while operating tin a first mode of operation, exchanging first data with a fist device in a in accordance with a second protocol associated with a second mode of operation, and exchanging second data with the first device in accordance with the second protocol after the first period of time [abstract, 0014; 0118 and Fig. 9].
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claim invention to modify Groult with PIRIGOI-ARON in order to improve the 

Regarding claim 10, Groult discloses that the smart component [6, 13] is configured to receive a signal from the simple component [14, 15, 16] via the no-LIN interfaces and to send information according to the signal to the central control unit via LIN bus. In addition, Groult discloses, for example Fig. , a device 202 may be configured to operate as a slave on the serial bus 230. The device 202 may adapted to provide a sensor function that includes high speed sensors [0065]. 
Allowable Subject Matter
Claims 7 and 8 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Litichever et al. (US 2019/0385057) teaches system and method for using signal waveform analysis for detecting a change in a wired network. 
DESCHENES (US 2020/0180524) discloses configurable management system for a vehicle and method of use.
Kimes et al. (US 2017/0313173) discloses drive systems including transmissions for electric and hybrid electric vehicles.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SABA TSEGAYE whose telephone number is (571)272-3091.  The examiner can normally be reached on Monday-Friday (8:30-5).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Hassan Phillips can be reached on 571 2723940.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


SABA . TSEGAYE
Primary Examiner
Art Unit 2467


/SABA TSEGAYE/Examiner, Art Unit 2467                                                                                                                                                                                                        May 8, 2021